                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY




   MAERSK LINE,

                  Plaintiff,

        v.                           Civil No. 18-11668 (NLH/KMW)

   TJM INTERNATIONAL LIMITED         OPINION
   LIABILITY COMPANY,
   MARSH AND ASSOCIATES SIGNING
   SERVICES, LLC, and
   CHERYL MARSH,

                  Defendants.


APPEARANCES:

RICK A. STEINBERG
PRICE MEESE SHULMAN & D’ARMINO, P.C.
50 TICE BLVD, STE. 380
WOODCLIFF LAKE, NJ 07677

     Attorney for Maersk Line.


HILLMAN, District Judge

     This is a breach of contract action concerning Plaintiff’s

transport of cargo for the benefit of Defendants from 2012-2015.

Presently before this Court is Plaintiff’s Amended Motion for

Default Judgment against Defendants TJM International Limited

Liability Company (“TJM International”) and Marsh and Associates

Signing Services, LLC (“Marsh and Associates,” and collectively

with TJM International, “Entity Defendants”).      Entity Defendants
have not opposed this motion.   For the reasons stated herein,

Plaintiff’s Amended Motion for Default Judgment will be granted.

                            BACKGROUND

     This Court takes its facts from Plaintiff’s Complaint.

According to the complaint, Plaintiff is a common carrier by

water in interstate and foreign commerce as defined by the

Shipping Act, and was such a common carrier when it performed

services for Defendants.   Entity Defendants are limited

liability companies formed in and citizens of New Jersey. 1

     Plaintiff alleges it fully performed transportation

services for Defendants pursuant to written contracts of

carriage between Plaintiff and Defendants, except those

obligations, if any, which Plaintiff was excused from

performing.   Plaintiff demanded Defendants pay the amount due

under the contracts, but Defendants have refused to pay.

     Plaintiff alleges that TJM International and Marsh and

Associates are the agent or alter ego of each other.    Entity

Defendants are “Merchants” as defined by the terms and

conditions of Plaintiff’s bills of lading.   Plaintiff pleads the

following counts: (1) for money due under tariff or service

contracts per the Shipping Act, (2) breach of contract, (3)




1 Plaintiff has not requested the clerk enter default against
Cheryl Marsh and does not move for a default judgment against
her.
                                 2
unjust enrichment, (4) quantum meruit, (5) account stated, and

(6) attorney’s fees.   Plaintiff alleges Defendants are liable

for the payment of invoiced amounts, interest due on outstanding

and overdue sums, and reasonable attorney’s fees and expenses

incurred in collecting any sums due.   Plaintiff alleges the

services received by Defendants equals $62,437.50. 2

     Plaintiff filed its complaint on July 16, 2018, and it was

served on Defendants on July 19, 2018.   Defendants, as of the

date of this Opinion, have failed to appear in this action.     The

Clerk entered default on September 6, 2018 against Entity

Defendants.   On November 8, 2018, Plaintiff filed its Motion for

Default Judgment against Entity Defendants.   On April 18, 2019,

this Court denied, without prejudice, Plaintiff’s Motion for

Default Judgment for failing to specify the claims and elements

constituting the basis of the request for default judgment and

for failing to file documents evidencing the contractual

relationship between the parties and the value of the services

provided.   Plaintiff filed its Amended Motion for Default

Judgment against Entity Defendants on May 15, 2019.    Entity




2 Plaintiff’s Complaint asserts damages of $68,687.50. However,
upon examination of its records, Plaintiff has determined it
only possesses proof of a lesser amount of damages, than stated
supra. Since the amount of damages is not deemed admitted on a
default judgment motion and the requested damages are less than
originally requested, this difference is of no moment. This
Court solely notes it here for clarity of the record.
                                 3
Defendants have not responded within the time specified; thus,

this motion is fully briefed and ripe for adjudication.

                             ANALYSIS

     A.   Subject Matter Jurisdiction

     This Court possesses jurisdiction over this case pursuant

to 28 U.S.C. §§ 1331, 1333, and 1367.   Plaintiff asserts a claim

under a federal statute, the Shipping Act, 46 U.S.C. § 41102.

Subject matter jurisdiction also lies in Admiralty.

     B.   Personal Jurisdiction

     In addition to subject matter jurisdiction, this Court must

also be satisfied it possesses personal jurisdiction over

Defendants.   See U.S. Life Ins. Co. v. Romash, No. 09-3510

(GEB), 2010 U.S. Dist. LEXIS 57276, at *3-4 (D.N.J. June 9,

2010) (“Before entering default judgment, the court must address

the threshold issue of whether it has subject matter

jurisdiction and personal jurisdiction over the parties.”

(citing Williams v. Life Sav. & Loan, 802 F.2d 1200, 1203 (10th

Cir. 1986))).

     It appears this Court possesses personal jurisdiction over

Entity Defendants.   Plaintiff alleges Entity Defendants are

citizens of New Jersey.   This Court is satisfied personal

jurisdiction over Entity Defendants exists in this case on the




                                  4
basis of general jurisdiction. 3

     C.    Default

     The first step in obtaining a default judgment is the entry

of default.   “When a party against whom a judgment for

affirmative relief is sought has failed to plead or otherwise

defend, and that failure is shown by affidavit or otherwise, the

Clerk must enter the party’s default.”   FED. R. CIV. P. 55(a).

The Clerk entered default against Entity Defendants on September

6, 2018.

     D.    Default Judgment

     “Federal Rule of Civil Procedure 55(b)(2) authorizes courts

to enter a default judgment against a properly served defendant

who fails to a file a timely responsive pleading.”   Chanel v.

Gordashevsky, 558 F. Supp. 2d 532, 535 (D.N.J. 2008) (citing

Anchorage Assocs. v. Virgin Is. Bd. of Tax Rev., 922 F.2d 168,




3 New Jersey has authorized personal jurisdiction to the
“outermost limits permitted by the United States Constitution.”
Avdel Corp. v. Mecure, 277 A.2d 207, 209 (N.J. 1971). The
Constitution authorizes personal jurisdiction “under two
distinct theories, a defendant’s general or claim-specific
contacts with the forum,” when a defendant is foreign to the
forum. Remick v. Manfredy, 238 F.3d 248, 255 (3d Cir. 2001).
Here, personal jurisdiction may be exercised under the general
jurisdiction theory because Entity Defendants’ operations of
limited liability companies in Willingboro, New Jersey create
contacts that are “continuous and systematic” so that it could
be reasonably stated that Defendants have “purposefully avail[ed
themselves] of the privilege of conducting activities within”
New Jersey. Id. (citations and internal quotation marks
omitted).
                                   5
177 n.9 (3d Cir. 1990)).   But a party seeking default judgment

“is not entitled to a default judgment as of a right.”       Franklin

v. Nat'l Mar. Union of Am., No. 91-480, 1991 U.S. Dist. LEXIS

9819, at *3-4 (D.N.J. 1991) (quoting 10 Wright, Miller & Kane,

Federal Practice and Procedure § 2685 (1983)), aff'd, 972 F.2d

1331 (3d Cir. 1992).   The decision to enter a default judgment

is “left primarily to the discretion of the district court.”

Hritz v. Woma Corp., 732 F.2d 1178, 1180 (3d Cir. 1984).

     Although every “well-pled allegation” of the complaint,

except those relating to damages, are deemed admitted, Comdyne

I. Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990), before

entering a default judgment the Court must decide whether “the

unchallenged facts constitute a legitimate cause of action,

since a party in default does not admit mere conclusions of

law,” Chanel, 558 F. Supp. 2d at 535 (citing Directv, Inc. v.

Asher, No. 03-1969, 2006 U.S. Dist. LEXIS 14027, at *3 (D.N.J.

Mar. 14, 2006)).   “Three factors control whether a default

judgment should be granted: (1) prejudice to the plaintiff if

default is denied, (2) whether the defendant appears to have a

litigable defense, and (3) whether defendant’s delay is due to

culpable conduct.”   Chamberlain v. Giampapa, 210 F.3d 154, 164

(3d Cir. 2000); United States v. $55,518.05 in U.S. Currency,

728 F.2d 192, 195 (3d Ci. 1984).       If a review of the complaint

demonstrates a valid cause of action, the Court must then

                                   6
determine whether the plaintiff is entitled to default judgment.

         a. Whether Plaintiff has Stated a Cause of Action

     As discussed supra, Plaintiff has asserted six counts.

This Court will determine whether each claim asserted by

Plaintiff properly states a cause of action.

             i. Violation of the Shipping Act

     The Shipping Act contains an implied private cause of

action to collect fees owed pursuant to published tariffs.     Sea-

Land Serv., Inc. v. Murrey & Son’s Co. Inc., 824 F.2d 740, 744

(9th Cir. 1987).   To establish a prima facie case under the

Shipping Act, a plaintiff must establish a defendant obtained

transportation at less than applicable rates.   46 U.S.C. §

41102.   A plaintiff must show a defendant “[(1)] knowingly and

willfully, [(2)] directly or indirectly, [(3)] by means of false

billing, false classification, false weighing, false report of

weight, false measurement, or any other unjust or unfair device

or means, [(4)] obtain[s] or attempt[s] to obtain ocean

transportation for property at less than the rates or charges

that would otherwise apply.”   Id.

     Here, Plaintiff’s Complaint alleges Entity Defendants

knowingly and willfully failed and refused to pay Plaintiff the

full amount due. (Pl.’s Compl. ¶ 8.)   Because Plaintiff alleges

Entity Defendants knowingly and willfully refused to pay, the

first element is satisfied.    Plaintiff alleges that it demanded

                                  7
Entity Defendants pay the full amount due and argues Entity

Defendants directly failed to do so.   (Pl.’s Compl. ¶ 7.)

Because Plaintiff argues Entity Defendants directly failed to

pay the amount due, the second element is met.    Plaintiff’s

Complaint alleges Entity Defendants used unjust means to avoid

payment of invoices through the use of TJM International and

Marsh and Associates as agents or alter egos of each other.

(Pl.’s Compl. ¶ 3.)

      Plaintiff provides bills of lading, export invoices, and

detention invoices that use TJM International and Marsh and

Associates with the same billing address; New Jersey Business

Entity Information and Records Service that assert Cheryl Marsh

is the “Agent” of both TJM International and Marsh and

Associates with the same address, 621 Beverly Rancocas Road,

Ste. 114, Willingboro, NJ 08046; and an email signature and a

website page that uses TJM International and Marsh and

Associates interchangeably.   (Pl.’s Amended Mot. for Default J.,

Ex. B, G, H, & I.)    Because Plaintiff alleges Entity Defendants

used unjust means to avoid payment, the third element is

satisfied.   Plaintiff alleges Entity Defendants obtained

transportation at less than applicable rates.    (Pl.’s Compl. ¶

6.)   Therefore, Plaintiff satisfies the fourth element.

      Accepting all well-pled factual allegations as true, this

Court finds Plaintiff has stated a claim of a violation of the

                                  8
Shipping Act.

           ii. Breach of Maritime Contract

     Plaintiff also alleges a breach of maritime contract. 4

(Pl.’s Compl. ¶ 11.)   To establish a claim for breach of

maritime contract, a plaintiff must prove by a preponderance of

the evidence: “(1) the existence of a contract between the

plaintiff and the defendant; (2) performance of the plaintiff’s

obligations under the contract; (3) breach of the contract by

that defendant; and (4) damages to the plaintiff caused by that

defendant's breach.”   OOCL (USA) Inc. v. Transco Shipping Corp.,

No. 13-cv-5418(RJS), 2015 WL 9460565, at *4 (S.D.N.Y. Dec. 23,

2015). 5

     Here, Plaintiff alleges transportation was performed


4 This Court noted in its denial of Plaintiff’s Motion for
Default Judgment that Plaintiff should address the issue of
preemption under the Shipping Act. Plaintiff did not do so in
its Amended Motion for Default Judgment. Nevertheless, this
Court has found no reason to conclude that the Shipping Act
preempts a common law breach of contract claim. Cf. In re Veh.
Carrier Servs. Antitrust Litig., 13-3306 (ES), 2015 WL 5095134,
at *4 (D.N.J. Aug. 28, 2015) (holding the Shipping Act preempts
claims under the Clayton Act as expressed by the plain reading
and legislative intent of the Shipping Act).

5 The Supreme Court of New Jersey has held a breach of contract
claim requires the same elements. See Globe Motor Co. v.
Igdalev, 139 A.3d 57, 64 (N.J. 2016) (deciding a plaintiff must
allege that parties entered into a contract, the plaintiff
fulfilled the contract, defendant did not do what was required
of them, and that defendant’s breach caused a loss to the
plaintiff). Thus, whether this Court decides this motion under
the case cited by Plaintiff or New Jersey law, the outcome is
the same.
                                 9
pursuant to written contracts of carriage and service contracts

between Plaintiff and Entity Defendants.    (Pl.’s Compl. ¶ 11.)

Plaintiff provides the face page of Plaintiff’s service contract

with Entity Defendants.   (Pl.’s Amended Mot. for Default J., Ex.

D.)   The first element is satisfied because Plaintiff alleges

the existence of a contract.   Plaintiff alleges it fully

performed its tariff obligations, evidenced by service

contracts, bills of lading, freight bills, invoices, credit

agreements, and freight guarantees.    (Pl.’s Compl. ¶ 11.)

Because Plaintiff alleges it performed its obligation under the

contract, the second element is met.

      According to the terms and conditions of the bills of

lading, the “Merchant,” in this case Entity Defendants, is

responsible for the payment of full freight and detention.

Plaintiff alleges it demanded that Entity Defendants pay the

amount due under the contracts and Entity Defendants have

refused to pay thereon.   (Pl.’s Compl. ¶ 13.)   Because Plaintiff

alleges Entity Defendants breached the contract, the third

element is met.   Plaintiff alleges Entity Defendants’ breach

caused damages equal to $62,437.50; therefore, the fourth

element is met.   (Pl.’s Compl. ¶ 14.)   Accordingly, this Court

finds Plaintiff has stated a claim for a breach of contract.

          iii. Unjust Enrichment

      Plaintiff alleges there was a contract between Plaintiff

                                10
and Entity Defendants, but pleads in the alternative a claim of

unjust enrichment.    Because this Court finds Plaintiff has

adequately stated a breach of contract claim, this Court need

not address this alternative theory.    Lincoln Harbor Enters.,

LLC v. M.Y. Diplomat, No. 08-526 (WHW), 2008 WL 5046787, at *5

(D.N.J. Nov. 21, 2008) (determining a court need not address

quantum meruit or account stated claims pled in the alternative

after granting a default judgment on a breach of contract claim

because the claims are mutually exclusive) (citing Gagliardo v.

Connaught Labs., Inc., 311 F.3d 565, 570 (3d Cir. 2002)).

     For the sake of completeness, this Court will determine

whether the elements of unjust enrichment are met.    The elements

a plaintiff must show are: (1) the defendants received a benefit

and (2) the retention of that benefit without payment would be

unjust.    VRG Corp. v. GKN Realty Corp., 641 A.2d 519, 526 (N.J.

1994).    Retention is unjust when the plaintiff expects payment

for the service or the defendant retains a benefit at the

expense of the plaintiff.    Assocs. Com. Corp. v. Wallia, 511

A.2d 709, 716 (N.J. Super. Ct. App. Div. 1986).

     Plaintiff alleges Entity Defendants were unjustly enriched

by Plaintiff’s services as a benefit was conferred, but not paid

for. (Pl.’s Compl. ¶ 15.)    Plaintiff alleges it transported

cargo for the benefit of Entity Defendants.    (Pl.’s Compl. ¶ 6.)

This satisfies the first elements because Entity Defendants

                                 11
received the benefit of the transportation of its cargo.

Plaintiff alleges Entity Defendants have been unjustly enriched

because they failed to pay the ocean freight and detention

charges, which amounted to $62,437.50.   (Pl.’s Compl. ¶ 16.)

This satisfies the second element because Plaintiff expected to

be compensated for its service and the failure to pay enriched

Entity Defendants.   This Court finds Plaintiff has stated a

claim for unjust enrichment.

          iv. Quantum Meruit

     Plaintiff alleges it is entitled to recover under the

theory of quantum meruit.   (Pl.’s Compl. ¶ 18.)   However,

Plaintiff cannot recover on quantum meruit when it is

established there is an express contract because the parties are

bound by their original agreement.   Van Orman v. Am. Ins. Co.,

680 F.2d 301, 311 (3d Cir. 1982) (citing C.B. Snyder Realty Co.

v. Nat’l Newark & Essex Banking Co., 101 A.2d 544, 553 (N.J.

1953)); Moser v. Milner Hotels, Inc., 78 A.2d 393, 394 (N.J.

1951).

     For the sake of completeness, this Court will determine

whether the elements of quantum meruit are met here.    To

recover, a plaintiff must show: “(1) performance of services in

good faith, (2) acceptance of the services by the person to whom

rendered, (3) an expectation of compensation by the person

performing the services, and (4) the reasonable value of the

                                12
services.”   Carney v. Hansell, 831 A.2d 128, 135 (N.J. Super.

Ct. Ch. Div. 2003).

     Plaintiff alleges it fully performed its obligations under

the contracts.    (Pl.’s Compl. ¶ 12.)    The first element is met

because Plaintiff fulfilled the shipping services pursuant to

the contract and there is no indication the services were

performed in bad faith.    Plaintiff alleges the service were

accepted by Entity Defendants, as the contracts were completed

and Plaintiff provides invoices with shipping and arrival dates.

(Pl.’s Amended Mot. for Default J., Ex. B.)      Because Plaintiff

alleges the services were accepted by Entity Defendants, the

second element is met.    Plaintiff argues the parties had a

“business relationship” and some of the invoices were partially

paid for.    This Court finds the third element is met because

Entity Defendants have indicated they knew they would be

required to pay the invoices for the service provided because

they paid for portions of them in the past.      Plaintiff alleges

the reasonable value of the service has been presented by

Plaintiff in the amount of $62,437.50; therefore, the fourth

element is met.    (Pl.’s Compl. ¶ 18.)    This Court finds

Plaintiff has stated a claim for quantum meruit.

             v. Account Stated

     Plaintiff alleges it is entitled to recover under the

theory of account stated. (Pl.’s Compl. ¶ 21.)      As stated supra,

                                 13
this Court does not need to address an account stated claim for

a default judgment if it found adequate allegations for a breach

of contract.   Lincoln Harbor Enters., LLC, 2008 WL 5046787, at

*5.   To establish a claim for account stated, a plaintiff must

show the defendant implied a promise to pay based on an

admission of indebtedness to the plaintiff.     Harris v. Merlino,

61 A.2d 276, 279 (N.J. 1948).     This admission can be express or

implied through conduct.    Id.

      Here, Plaintiff alleges it issued bills of lading and

invoices to Entity Defendants, which Entity Defendants knowingly

and willfully refused to pay.     (Pl.’s Compl. ¶¶ 8, 20.)   The

elements of an account stated claim are met because Plaintiff

alleges Entity Defendants admitted indebtedness and an implied

promise to pay it through the incomplete payment of the

invoices.   This Court finds Plaintiff has stated a claim of

account stated.

            vi. Attorney’s Fees

      The party seeking attorney’s fees has the burden of proving

that the requested fees are reasonable.     Jackson Hewitt Inc. v.

Nat’l Tax Network, LLC, No. 10-5912 (ES), 2015 WL 5770089, at *4

(D.N.J. Sept. 29, 2015) (citing Hensley v. Eckerhart, 461 U.S.

424, 433 (1983)).   A prevailing party may request attorney’s

fees by motion within fourteen days after the entry of judgment.

FED. R. CIV. P. 54(d)(2).   The motion must specify the case law,

                                  14
statute, rule, or other grounds entitling the movant to the

award and state the amount of attorney’s fees sought.      Id.

     If Plaintiff wishes to be awarded attorney’s fees, it

should move within fourteen days following entry of the default

judgment.    Therefore, this Court reserves judgment on the issue

of attorney’s fees.

          b. Whether Plaintiff is Entitled to Default Judgment

     Because it has been determined that Plaintiff has stated

viable causes of action for violations of the Shipping Act and

breach of contract – or, in the alternative, unjust enrichment,

quantum meruit, and account stated - it must be determined

whether Plaintiff is entitled to default judgment.      As stated

supra, prior to entering judgment on the counts where a valid

cause of action has been established, three factors must be

considered: (1) prejudice to the plaintiff if default judgment

is not granted; (2) whether the defendants have a meritorious

defense; and (3) whether the defendants’ delay was the result of

culpable misconduct.    Chamberlain, 210 F.3d at 164.

              i. Prejudice to Plaintiff

     Plaintiff will be prejudiced absent a default judgment

because Entity Defendants’ failure to respond to Plaintiff’s

claims leaves Plaintiff with no other means to vindicate its

claims.    Plaintiff has performed the services contracted for and

was not duly compensated.

                                  15
            ii. Existence of Meritorious Defense

     “A claim, or defense, will be deemed meritorious when the

allegations of the pleadings, if established at trial, would

support recovery by plaintiff or would constitute a complete

defense.”   Poulis v. State Farm Fire and Cas. Co., 747 F.2d 863,

869-70 (3d Cir. 1984); accord $55,518.05 in U.S. Currency, 728

F.2d at 195; Feliciano v. Reliant Tooling Co., 691 F.2d 653, 657

(3d Cir. 1982); Farnese v. Bagnasco, 687 F.2d 761, 764 (3d Cir.

1982).   Here, it is axiomatic that this Court cannot consider

Entity Defendants’ defenses because Entity Defendants have

failed to respond to this action.     See Prudential Ins. Co. of

Am. v. Taylor, No. 08-2108, 2009 U.S. Dist. LEXIS 16531, at *3

(D.N.J. Feb. 27, 2009) (“[B]ecause Ms. Ducker has not answered

or otherwise appeared in this action, the Court was unable to

ascertain whether she has any litigable defenses.”); Santiago v.

Lucky Lodi Buffet Inc., 2016 U.S. Dist. LEXIS 146089, at *6-7

(D.N.J. 2016) (“[I]n the absence of any responsive pleading and

based upon the facts alleged in the Complaint, Defendants do not

have a meritorious defense.").   Plaintiff’s claim under the

Shipping Act and breach of contract – or, in the alternative,

unjust enrichment, quantum meruit, and account stated - are

meritorious, because if established at trial, each would support

recovery by Plaintiff.



                                 16
           iii. Whether Entity Defendants’ Delay is the Result of
                Culpable Conduct

     Entity Defendants’ delay appears to be the result of

culpable conduct.   “Culpable conduct is dilatory behavior that

is willful or in bad faith.”    Gross v. Stereo Component Sys.,

Inc., 700 F.2d 120, 123 (3d Cir. 1983).    Plaintiff served Entity

Defendants with the summons and complaint on July 19, 2018,

proof of service was filed on July 23, 2018, and Entity

Defendants failed to respond by the August 9, 2018 deadline.

They have not appeared since.    As of the time of this opinion,

no counsel has entered an appearance for Entity Defendants.

This Court finds this is willful – and therefore culpable –

conduct.

     Moreover, because Entity Defendants are entities, they are

not minors, they are not incompetent, and they have not been

engaged in military service.    Therefore, Entity Defendants’

failure to appear in the action can be deemed willful, even

without the benefit of the facts stated above.    See, e.g.,

Santiago, 2016 U.S. Dist. LEXIS 146089, at *7 (“Defendants acted

culpably as they have been served with the Complaint and

Defendants are not infants, otherwise incompetent, or presently

engaged in military service.”).

     Consequently, because this Court has found that Plaintiff

shall be prejudiced if default judgment is not granted, Entity


                                  17
Defendants do not have a meritorious defense, and Entity

Defendants’ failure to appear in this case is the result of

their culpable misconduct, judgment will be entered in

Plaintiff’s favor on its Shipping Act claim and breach of

contract claim - or, in the alternative, its unjust enrichment,

quantum meruit, and account stated claim.    Thus, this Court will

grant Plaintiff’s Amended Motion for Default Judgment.

       c. Damages

     In order to determine what damages Plaintiff is entitled to

for its judgment against Entity Defendants, this Court may

“conduct hearings or make referrals - preserving any federal

statutory right to a jury trial - when, to enter or effectuate

judgment, it needs to . . . determine the amount of damages.”

FED. R. CIV. P. 55(b)(2); cf. FED. R. CIV. P. 55(b)(1) (“If the

plaintiff’s claim is for a sum certain or a sum that can be made

certain by computation, the clerk - on the plaintiff’s request,

with an affidavit showing the amount due - must enter judgment

for that amount and costs against a defendant who has been

defaulted for not appearing and who is neither a minor nor an

incompetent person.”); Jonestown Bank & Tr. Co. v. Automated

Teller Mach., Servs., Inc., No. 1:12-cv-01666, 2012 U.S. Dist.

LEXIS 172323, at *11 (M.D. Pa. Dec. 4, 2012) (citing 10 James

Wm. Moore, et al., Moore's Federal Practice § 55.32[2][c]

(Matthew Bender ed. 2010) (“[T]he ‘hearing’ may be one in which

                                 18
the court asks the parties to submit affidavits and other

materials from which the court can decide the issue.”)).

     A case is not sum certain when there are any questions or

doubts about what amount the plaintiff is owed.    KPS & Assocs.,

Inc. v. Designs By FMC, Inc., 318 F.3d 1, 19 (1st Cir. 2003).        A

case is sum certain when the damages can be calculated using the

contracts that the plaintiff alleges were breached.    Hawke

Capital Partners, L.P. v. Aeromed Servs. Corp., 300 F.R.D. 52,

59 (D.P.R. 2014).   In a default judgment, the court can award

costs and disbursement that it determines a plaintiff is

entitled to.   Jackson Hewitt Inc. v. Nat’l Tax Network, LLC, No.

10-5912 (ES), 2015 WL 5770089, at *5 (D.N.J. Sept. 29, 2015);

FED. R. CIV. P. 54(d)(1).

     In this case, this Court finds it need not conduct an

actual hearing as Plaintiff submitted declarations and provided

invoices for the services rendered.    Pursuant to the Shipping

Act, a defendant may not obtain ocean transportation for

property at less than the rates or charges that would otherwise

apply.   46 U.S.C. § 41102.   This Court finds the measure of

damages is the summation of the remaining balances from

Plaintiff’s invoices to Entity Defendants.    Without payment of

this balance, Entity Defendants would be receiving ocean

transport at a rate less than what would otherwise apply.      The

remaining balances from Plaintiff’s invoices form the principal

                                 19
amount due:

       •   11/02/12 Export Invoice #558513373 $2,787.00

       •   09/25/13 Detention Invoice #866822731 $3,335.00

       •   08/02/14 Export Invoice #951526438 $735.00

       •   10/14/14 Export Invoice #952083261 $310.00

       •   02/27/15 Detention Invoice #951160862 $55,270.50

       •   Total Principal Amount Due = $62,437.50

(Pl.’s Amended Mot. for Default J., Ex. B.)

     Plaintiff’s invoices prove the balance owed by Entity

Defendants; this Court finds that the damages are equal to the

principal amount of $62,437.50. 6 Plaintiff also requests costs

and disbursements in the amount of $489.99.

       •   07/16/18 Filing and Admin Fee #0312-8884973 $400.00

       •   08/19/18 Guaranteed Subpoena Invoice #20180718174242

           $15.00

       •   08/19/18 Guaranteed Subpoena Invoice #20180718174062

           $15.00



6 The measure of damages in a breach of contract case is the
“losses that may fairly be considered to have arisen naturally
from the defendant's breach of contract”. Murphy v. Implicito,
920 A.2d 678, 690 (N.J. Super. App. Div. 2007). Here, that
amount would be $62,437.50. But, because Plaintiff is already
entitled to that amount under the Shipping Act and double
recovery is not permitted, this Court will not award any damages
for breach of contract. Lo Bosco v. Kure Engr. Ltd., 891 F. Supp.
1020, 1033 (D.N.J. 1995) (stating a valid alternate theory of
relief does not permit double recovery).
                                20
       •   08/19/18 Guaranteed Subpoena Invoice #20180718174342

           $59.99

       •   Total Cost and Disbursement Amount Due = $489.99

(Pl.’s Amended Mot. for Default J., Ex. F.)     This Court finds

Plaintiff was damaged in the amount of $62,437.50 and spent

costs in the amount of $489.99.    This Court will enter final

judgment in that amount of $62,926.49.

                            CONCLUSION

     For the reasons stated herein, this Court will grant

Plaintiff’s Amended Motion for Default Judgment.     Final judgment

will be entered in the amount of $62,927.49.     Plaintiff is

permitted to request attorney’s fees in a supplemental

submission as described in the accompanying Order.

     An appropriate Order will be entered.



Date:   July 3, 2019                    s/ Noel L. Hillman
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.




                                  21
